ITEMID: 001-71341
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF NURİ KURT v. TURKEY
IMPORTANCE: 3
CONCLUSION: No violation of Art. 8;No violation of P1-1;Not necessary to examine Art. 6-1;Violation of Art. 13;No violation of Art. 14;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
TEXT: 9. The applicant, Mr Nuri Kurt, is a Turkish citizen who was born in 1954 and currently lives in Diyarbakır, Turkey. Until 1994 the applicant lived in Suçıktı, a village of the Kocaköy district in the province of Diyarbakır.
10. The application concerns the alleged destruction of the applicant’s house by State security forces and village guards, and the national authorities’ refusal to allow the applicant to return to his village.
11. The facts surrounding the alleged destruction of the applicant’s house and his inability to return to his village are in dispute between the parties.
12. In December 1994 a landmine placed on the road to Geyiksırtı, a neighbouring village of Suçıktı, exploded and caused the death of a number of village guards. Security forces from the District Gendarmerie Command in Kocaköy and village guards from the Geyiksırtı village accused the inhabitants of Suçıktı of perpetrating the explosion since they had refused to serve as village guards. They threatened to evacuate the village unless the inhabitants left their homes within a week. Along with a number of fellow villagers, the applicant left his home and moved to Diyarbakır where he currently lives.
13. Sometime in July or August 1995, village guards from the Geyiksırtı village burned the villagers’ crops in Suçıktı. During the incident, a small number of houses caught fire, although the applicant’s house remained intact.
14. On an unspecified date, the applicant learned through his acquaintances that on 22 December 1995, two days before the general elections, security forces and village guards had set fire to his house, along with all other houses in the village.
15. Immediately after the burning of the village, the security forces and village guards arrived in Günalan, a neighbouring village. They required the villagers to assemble in the village square and threatened to burn the houses in Günalan too if the villagers were to vote for HADEP (the People’s Democracy Party) in the forthcoming elections.
16. On 2 February 1996 the applicant, along with some of his fellow villagers, lodged applications with the offices of the Diyarbakır Governor, the Kocaköy District Governor and the Diyarbakır Chief Public Prosecutor. He complained that security forces from the District Gendarmerie Command in Kocaköy and village guards from Geyiksırtı had set fire to his house, along with other houses in the village. He requested that the perpetrators of the act be prosecuted, that the damage he had sustained be redressed and that the required measures be taken in order to enable him and other villagers to return to their homes.
17. On 1 May 1997 the Diyarbakır Chief Public Prosecutor issued a decision of lack of jurisdiction and sent the case file to the office of the Administrative Council in Diyarbakır, in accordance with the Law on the Prosecution of Civil Servants (Memurin Muhakematı Kanunu).
18. On 30 May 1997 the applicant lodged his application with the European Commission of Human Rights alleging violations of Articles 6, 8, 13 and 14 of the Convention, and Article 1 of Protocol No. 1.
19. On 31 May 1997 the Kocaköy District Administrative Council launched an investigation into the applicant’s allegations. The investigation was conducted by a gendarme major, Mr Metin Fırat, who had been appointed as an investigator (muhakkik) by the Commission on the Prosecution of Civil Servants (“the CPCS”).
20. On 3 September 1997 the CPCS decided that most of the houses in Suçıktı had been burned down as a result of a fire which had started in the Haran hamlet of Karaçimen, due to the burning of stubble in a field. The CPCS concluded that no proceedings should be brought against the accused security forces and the village guards. The case file was then sent to the Diyarbakır Regional Administrative Court.
21. On 27 November 1997 the Kocaköy District Administrative Council’s decision was served on the applicant.
22. On 1 December 1997 the applicant filed an objection with the Diyarbakır Regional Administrative Court against the decision given by the CPCS.
23. On 2 December 1997 the Diyarbakır Regional Administrative Court quashed the decision of the CPCS on the ground that the investigation file was incomplete. The court reasoned that the investigating authorities should have heard the applicant before reaching a conclusion on the matter.
24. On 8 July 1998 the CPCS, after completing the investigation file, reiterated its decision of 3 September 1997 that no proceedings should be brought against the security forces and the village guards.
25. On 20 October 1998 the Diyarbakır Regional Administrative Court upheld the decision of the CPCS.
26. On 8 July 1999 the Registry of the Court sent a letter to the applicant’s representative requesting him to provide a copy of the Administrative Court’s decision.
27. On 20 July 1999 the applicant applied to the Diyarbakır Regional Administrative Court’s registry for a copy of its decision of 20 October 1998. The request was rejected, the applicant being informed that he should apply to the Kocaköy District Governor’s office.
28. In July 2000 a group of people, encouraged by unspecified village guards, settled in Suçıktı together with their livestock.
29. On 17 August 2000 the applicant filed a petition with the Kocaköy District Governor’s office requesting permission for his family’s return to Suçıktı and the eviction of these new dwellers from their property. The applicant did not receive any response to his petition.
30. In April 1994 the applicant, along with other villagers, left the Suçıktı village due to pressure by the PKK (the Kurdistan Workers’ Party).
31. On 27 September 1994 a fire started in Haran, a hamlet of the Karaçimen village in Diyarbakır, caused by the burning of stubble in a field. The fire went out of control and spread to the Bozbağlar village, the Gültarla hamlet and the Suçıktı village. Despite the efforts of the Kocaköy Fire Brigade and the village guards from the neighbouring villages, most of the buildings in Suçıktı burned down, although the applicant’s house remained undamaged.
32. On 19 December 1996 the applicant lodged a petition with the Public Prosecutor’s office in Diyarbakır, complaining about the burning down of his house by security forces from the District Gendarmerie Command in Kocaköy and village guards from the Geyiksırtı village.
33. On 17 March 1997 the Diyarbakır Chief Public Prosecutor issued a decision of lack of jurisdiction and sent the case file to the office of the Administrative Council in Diyarbakır, in accordance with the Law on the Prosecution of Civil Servants.
34. On 16 May 1997 the Governor’s office in Diyarbakır initiated an investigation into the applicant’s allegations.
35. On 31 May 1997 a gendarme captain was appointed by the District Gendarmerie Command in Kocaköy to investigate the applicant’s allegations. Between 6 June 1997 and 5 August 1997, the investigator took statements from a total of fourteen witnesses, including some inhabitants of nearby villages, military officers and fire fighters serving in Kocaköy.
36. In view of these statements, the investigator concluded that the houses in Suçıktı had been burned down in September 1994 as a result of a fire which had started in the Haran hamlet of Karaçimen, due to the burning of stubble in a field. He further noted that there were no traces of burning on the wooden parts of the applicant’s house and that, therefore, it could not have been exposed to fire.
37. The investigation conducted by the gendarmes further revealed that the applicant leased his land to two villagers in return for a share of the crop, which fact was confirmed by some villagers and the village mayor (muhtar).
38. Currently, there are inhabitants living and cultivating fields in Suçıktı.
39. In his petition submitted to the Governor’s office in Diyarbakır, the applicant complained about the forced eviction of the inhabitants of Suçıktı and the subsequent burning of the houses in the village by security officers and village guards. The applicant requested that their safe return to their homes be guaranteed, the perpetrators be brought to justice and their damage be redressed.
40. On 1 December 1997 the applicant filed an objection with the Diyarbakır Regional Administrative Court against the decision given by the CPCS, which had held that no prosecution should be initiated against the alleged perpetrators. The applicant complained that the CPCS had conducted a superficial investigation with a view to covering up the crimes.
41. On 20 July 1999 the applicant applied to the Diyarbakır Regional Administrative Court’s registry for copies of its decisions of 2 December 1997 and 20 October 1998. The request was rejected.
42. Until 1994, the witnesses were resident in Suçıktı. They provided separate but, in part, identical statements.
43. Among these witnesses, Mr Yoldaş stated that in 1994 security forces and village guards had exerted pressure upon them into either becoming village guards or vacating the village. Mr Yoldaş and Mr İpek stated that security forces and village guards had been harassing the villagers as they believed that the villagers had been aiding and abetting the PKK. They claimed further that the village had been raided and searched on several occasions and that the villagers had been routinely battered.
44. Mr Yoldaş stated, but none of the other witnesses confirmed, that one night in October or November 1992, unidentified persons opened fire at the village, wounding Mr Yoldaş and killing his 15-year old daughter. Mr Yoldaş heard rumours that the village guards from the Kırmataş and Rıkala villages were responsible for the shootings. He believed that the public prosecutor in charge had conducted a spurious investigation without even taking his statement. He stated that security forces and village guards had threatened to kill the villagers if they filed complaints against the allegedly guilty village guards. Out of fear and ignorance, Mr Yoldaş did not complain to the authorities about such threats.
45. Mr Yoldaş and Mr İpek asserted that in March 1993 security forces and village guards had assembled the villagers in Akrad-Günalan and had tortured them. Mr Abdulbaki İpek elaborated on the incident, stating that he was one of the four victims and that he had suffered three broken ribs. They also submitted that, angered by the landmine explosion, security forces and village guards had come to Suçıktı and had threatened to kill the villagers if they did not vacate the village. Such threats, added to earlier incidents, caused these witnesses and their families to leave the village on an unspecified date. Conversely, Masum Tosin, Hasan Kaya and Mevlude Uçar stated that the fire in September 1994 had taken place six or seven months after they had left the village. In this connection, Mr Tosin and Mr Kaya noted that, after the fire, they had gone to the village to examine the damage. It appears from these statements that at least some of the villagers, including these witnesses and their families, had left the village long before December 1994, the time when the landmine exploded and security forces and village guards allegedly forced the inhabitants of Suçıktı to evict their homes.
46. In response to the Government’s claim that the village was abandoned due to PKK repression, the witnesses explained that PKK militants had never come to Suçıktı, even less terrorized the villagers.
47. Concerning the fire which started in 1994, the witnesses explained that the fire had spread to the Haran hamlet, the Gültarla village and finally to Suçıktı, and had burnt the crops in those areas, including those of the applicant and his brother. They stated that around 20 houses on the west side of Suçıktı had burned down, while the concrete houses and the ones located in the centre and the east side of the village had survived the fire.
48. The witnesses said that they had heard from their acquaintances living in neighbouring villages that, two days before the general elections of 1995 (i.e. 22 December 1995), security forces and village guards had set fire to the houses which had survived the previous fire of 1994. According to Mr Yoldaş and Mr İpek, immediately after the burning down of Suçıktı, security forces and village guards went to the Akrad-Günalan village and threatened to burn that village too if the villagers voted for HADEP in the elections.
49. The witnesses added that, since 1998 or 1999, the authorities had been allowing the Suçıktı villagers to cultivate their fields in association with subcontractors from neighbouring villages. They claimed, however, that the applicant and his brother had been denied such permission.
50. Mr Nifak and Mr Fahrioğlu have lived in the Karaçimen village of the Kocaköy District in Diyarbakır since their childhood. They have been cultivating the applicant’s land since 2002. They stated that on 1 February 2003 they were called to the District Gendarmerie Command in Kocaköy and made to sign some documents, which they had later learned to be their witness statements. Since they were both illiterate they had not been aware of the content of such statements.
51. They further asserted that everybody knew how the village had been evacuated but that they had preferred to remain silent for their own sake.
52. This letter informed all village mayors in Lice about the policy set for an orderly return to the villages previously abandoned because of terrorism. It stated that all villagers were free to return to the villages found suitable for habitation by the respective District Governors.
53. The letter divided villages into three categories in respect of the permitted time for such returns. It gave no indication as to which village fell under which “phase”. It explained that the former inhabitants of certain “phase-II villages” could return to those villages only for cultivation purposes during the day time. The letter did not contain any indication about the phase/category in which Suçıktı falls.
54. According to the letter, no villager was allowed to resettle in or stay overnight in “phase-II” and “phase-III” villages until a decision had been taken by the respective governor’s office to that effect.
55. The letter pointed out the difficulties faced by security forces during the military operations conducted in the rural areas of Lice, Kulp and Hani. It explained that during such operations it was difficult to distinguish terrorists from the villagers wandering around in rural areas. The letter advised that notice be given to villagers to avoid any unfortunate incident for which the authorities would not accept any responsibility.
56. The Human Rights Foundation is a non-governmental organisation with its head office in Ankara, Turkey. Its 1993 Report stated that, from 1990 to 1993, more than 913 villages and hamlets had been evacuated. The 1993 Report maintained that village evacuations had accelerated in 1993, mostly targeting the villages whose inhabitants refused to serve as village guards.
57. The 1994 Report of the TIHV argued that the Government’s policy was to claim that the evacuations and eventual destructions were caused by PKK terror, poverty and the forces of nature. According to the same report, some 50 to 60 villages were burned down in each of the provinces subject to the emergency rule.
58. The 1995 Report maintained that more than 400 villages had been evacuated in 1995. According to the 1996 Report, the State-of-Emergency Regional Governor once mentioned that a total of 918 villages and 1767 hamlets had been evacuated for various reasons, although never admitting that evacuations had been carried out by security forces.
59. The 1997 and 1998 Reports described the Government’s policy of evacuating villages as a systematic “internal security operation” applied throughout the 1990s.
60. The excerpts gave a comprehensive list of burned-down and/or evacuated villages from February 1990 to January 1999. The list did not make any reference to Suçıktı as having been evacuated and destroyed.
61. The excerpts contained several articles reproduced from a daily newspaper Ülkede Gündem, relating to the evacuation of villages and its detrimental effects on the displaced persons. The articles stressed that numerous villagers had filed petitions with the State authorities, complaining that their villages had been burned down by security forces.
62. The articles also emphasized that the Government’s public declarations, which appeared to allow displaced villagers to return to their villages, were unreliable. Whenever villagers had attempted to do so, they were physically denied access to their villages.
63. This report was prepared by a Commission of Inquiry composed of ten members of parliament. According to the report, in 1993 and 1994 the inhabitants of 905 villages and 2,923 hamlets were evicted and forced to move to other regions of the country (p.13). The number of people evicted from 90 villages and 225 hamlets in the province of Diyarbakır, where the Suçıktı village is located, was estimated to be around 50,371 (p.12).
64. The report included a statement by Mr Doğan Hatipoğlu, a former governor of Diyarbakır. Mr Hatipoğlu explained that, during his office, occasional village evacuations by military authorities were brought to his attention. He stated that – although very rarely – he had received complaints about village burnings. According to Mr Hatipoğlu, it was inconceivable to assert that all the villages were vacated due to PKK coercion. He alleged that the Government had failed to take the necessary measures for a healthy resettlement of displaced persons (p.13).
65. The report also referred to the “Human Rights Report – Turkey”, prepared and submitted to the Commission of Inquiry in 1995 by Mr Yavuz Önen, the chairman of the Human Rights Foundation. This latter report dedicated a chapter to immigrants and evacuated villages. It argued that, in 1995, the practice of evacuation of villages and hamlets was widespread. Many houses in villages were either destroyed or made uninhabitable. People were forced to emigrate from the region and pressure was exerted on the inhabitants until they left their villages. In early 1995 there was practically no village or hamlet inhabited except those whose inhabitants agreed to become village guards (p.19).
66. The report of the Commission of Inquiry also referred to the speech delivered at the Turkish Grand National Assembly by Mr Salih Yıldırım, a deputy from Şırnak, on 3 June 1997 on the question of evacuated villages. Mr Yıldırım stated, inter alia, that the villages were evacuated either by the PKK, in order to intimidate those who opposed it, by the authorities since they were unable to protect the villages, or because the inhabitants of those villages refused to become village guards or were suspected of having aided the PKK (p. 20).
67. In conclusion, it was recommended in the report that the inhabitants of the settlement units should be re-housed in the provinces, districts or central villages – rather than hamlets – close to the area where they used to live and that necessary economic measures should be taken with a view to providing employment to the inhabitants of the region, priority being given to the immigrants.
68. In his letters dated 31 May 1999 and 24 March 2000, the applicant provided the Court with copies of title deeds representing the land jointly owned by him and others in Suçıktı, and three colour photographs of what he described as his and some other villagers’ burned-down houses. The applicant’s house and the date of those photos were not specified. There was no indication whether his house was indeed one of them. It was not possible to tell from the pictures whether the houses in question were burned down or had simply deteriorated over the years. The applicant supplied no expert opinion as to the nature of such destruction. Also, there were a number of undamaged houses in the photos.
69. Kocayol District Gendarmerie Command sent a letter to Central Gendarme Station, ordering that various witnesses be summoned to give statements in connection with the investigation in progress.
70. This report was prepared by a gendarme captain from the District Gendarmerie Command in Kocaköy. It contained the findings of the captain after his investigation into the applicant’s allegations of 31 May 1997. It gave an account of witness statements by villagers, army officers and fire fighters, as well as the investigator’s on-site observations.
71. Between 6 June 1997 and 5 August 1997, the investigator took statements from a total of 14 witnesses, including inhabitants of nearby villages, military officers and fire fighters serving in Kocaköy.
72. Behçet Başaran, Şeyhmuz Çakıştır, Salih Yılmaz, Maaz Yalçınkaya, Ahmet Gezer, Habip Ek, Hüseyin Buğdaycı, Kazım Buğdaycı, Abdulhaluk Ek and Mehmet Yıldız are inhabitants of nearby villages. In their individual statements, Şeyhmuz Çakıştır, Ahmet Gezer, Habip Ek, Hüseyin Buğdaycı, Kazım Buğdaycı and Abdulhaluk Ek pointed out that the inhabitants of Suçıktı had left their homes in 1994 because of the mounting coercion exerted by the PKK. Behçet Başaran, Salih Yılmaz and Maaz Yalçınkaya stated that they had rushed to Suçıktı when they heard about the fire in September 1994. They claimed that the fire fighters and village guards had made every effort to put the fire out and that they had not seen any soldier nor had they heard a rumour that soldiers and village guards had started the fire. Mr Başaran, Mr Yılmaz, Mr Yalçınkaya and Mr Gezer further stated that they believed that the fire had stemmed from the burning of wheat stubble.
73. Mehmet Kaya and Abdullah Efe are fire fighters in Kocaköy. In their individual statements, these witnesses explained that they had rushed to Suçıktı immediately after the Mayor’s office had informed them about the fire. They submitted that, despite all efforts, the fire had got out of control and had burned the village, together with some parts of the neighbouring villages. They added that gendarmes and village guards could not have started the fire as there were no soldiers in the area and the village guards were the ones making the most fervent efforts to extinguish the fire.
74. Mustafa Kalfa and Kazım Çelik were gendarme officers. In their separate statements, they asserted that all gendarme operations had been recorded in a book on a daily basis but that there was no record of any operation on 22 December 1995 in Suçıktı. Mr Çelik explained that gendarmes had had no reason to go to Suçıktı as the inhabitants had already abandoned that village. Mr Çelik added that most houses in Suçıktı had been built of adobe, which would explain their natural deterioration over the years.
75. Hüseyin Buğdaycı, Kazım Buğdaycı and Abdulhaluk Ek were village guards. They each stated that the villagers had left their home in 1994 because of PKK terrorism. They noted that everybody in the neighbouring villages knew about the fire in September 1994 and how it had destroyed Suçıktı. They further explained that the applicant was making dishonest claims in an effort to discredit them as village guards.
76. In view of these statements, the investigator concluded that the houses in Suçıktı had been burned down in September 1994 as a result of a fire which had started in the Haran hamlet of Karaçimen, due to the burning of stubble.
77. The report also included photographs of the applicant’s ruined house in Suçıktı. From his examination, the investigator concluded that there were no traces of burning on the wooden parts of the applicant’s house. Accordingly, the investigator concluded that the house could not have been exposed to fire.
78. The investigator further established that the applicant had been leasing his land to two farmers from a neighbouring village in return for a share of the crop, and thereby had been reaping economic benefits from his land.
79. In a decision of 2 December 1997, the Diyarbakır Regional Administrative Court overturned the “non-prosecution” decision of the CPCS. The court reasoned that the applicant’s testimony should have been taken. It therefore ruled that the investigation file was incomplete.
80. Upon the Diyarbakır Regional Administrative Court’s invalidation of the CPCS decision of 3 July 1997 on procedural grounds, the CPCS completed the case file by taking the applicant’s testimony.
81. In his testimony, the applicant admitted that he had not been present in Suçıktı at the time of the burning of his house by security forces and village guards. He claimed that he had heard about the incident from Mahmut Gezer, a resident of the Günalan village. However, in his statements dated 8 July 1998, Mr Gezer submitted that he had not seen or stayed in contact with the applicant since he had left the village in 1994.
82. The decision further indicated that the photographs taken at the site of the alleged incident revealed that the applicant’s house had deteriorated for natural reasons and the fact that it had remained uninhabited for years.
83. Based on such findings, the CPCS reiterated its previous decision that no proceedings should be brought against the accused security forces and the village guards.
84. Upon failed attempts to locate the applicant, the Kocaköy District Governor’s office decided to serve the CPCS’ decision of 8 July 1998 to the applicant by way of an announcement, pursuant to Articles 28 et seq. of the Law on Service of Process no. 7201.
85. On an unspecified date, the announcement appeared in a local newspaper.
86. This report contains the gendarme officers’ findings that the applicant’s house had deteriorated because it had not been inhabited for a long time. The report indicated that the applicant has leased his land for cultivation to two villagers by the names of Emrihan and Zeynar.
87. In September 1994, Mr Kaya was a fire fighter in Kocayol. He and his colleague, Mr Abdullah Efe, were on duty when the fire started in Suçıktı and its vicinity. He and his colleagues immediately rushed to Suçıktı as soon as they heard about the fire from the Mayor’s office. Mr Kaya was driving the fire engine, accompanied by Mr Efe. By the time they arrived, the flames had already surrounded the entire village of Suçıktı. In the meantime, village guards came out to help. It was impossible to cut through the flames surrounding the village. As a matter of priority, they strived to extinguish the utility poles. Before long they ran out of water and were unable to quench the flames, which eventually burned down Suçıktı and the cultivated lands attached to it. Mr Kaya pointed out that he had not seen any military vehicles or gendarmes at the site of the fire. He added that the village guards had made every effort to fight the fire.
88. Mr Çakıştır was a resident of the Günalan village of Kocayol. He stated that the inhabitants of Suçıktı had left their homes due to PKK coercion. When he had heard about the fire, he and his fellow villagers had gone to Suçıktı on tractors. They assisted the fire fighters and the village guards to put out the fire. The fire spread very quickly because of the strong wind and burned down Suçıktı and some parts of the neighbouring villages of Bozbağlar and Günalan. The witness did not hear any rumour that security forces and village guards had started the fire. He explained that the village guards were making every effort to fight the fire. This witness also believed that the fire had started due to the burning of wheat stubble.
89. Mr Başaran lived in the Gültarla hamlet of the Suçıktı village. Like the Government’s other witnesses, Mr Başaran stated that, together with a group of fellow villagers, he had rushed to Suçıktı by tractor when he had heard about the fire. The fighters and village guards had made every effort to extinguish the fire which had been spread by a strong wind. The witness had never heard a rumour that security forces and village guards had started the fire.
90. The witnesses are brothers who lived in the Geyiksırtı hamlet of Suçıktı. In their statements they submitted that the applicant’s allegations regarding the subject matter of the current application were untrue. They explained that the applicant, together with other inhabitants of Suçıktı, had left the village in 1993 or 1994 due to the PKK coercion. They stated that the applicant had made similar allegations in the past, which had also been fabricated. The witnesses added that nobody’s land in Suçıktı or the Geyiksırtı hamlet had been confiscated, and that the villagers could freely cultivate their fields.
91. Mr Buğdaycı was the head of the village guards in the Kocayol District at the relevant time, and resided in the Geyiksırtı hamlet of Suçıktı. This witness stated that the inhabitants of Suçıktı had left their homes in 1994 as a result of PKK coercion and intimidation, and that the applicant had chosen to move to Diyarbakır. He noted that the applicant’s land was being cultivated by two farmers from the Karaçimen village, Mr Zeynel Nifak and Mr Yemlihan Fahrioğlu. Accordingly, the applicant was not denied either the economic use of his land or access thereto.
92. The witnesses lived in the Çıkınılı hamlet of the Karaçimen village in Diyarbakır. They had been breeding livestock in the applicant’s village for many years. They stated that the Suçıktı villagers had left their homes in 1993 and had moved to neighbouring districts and cities. They noted that the fields in the village had been left uncultivated for a while, but from 1996 certain villagers had resumed farming, whereas Nuri Kurt had not. Seeing that there was no farming activity on the applicant’s land, the witnesses offered to cultivate his fields in return for a share of the crop. The witnesses agreed with the applicant on a verbal basis and have been cultivating his fields since 2002.
93. The witnesses claimed that State security forces and village guards had not in any way exerted pressure on them or prevented them from cultivating the applicant’s fields.
94. A full description of the relevant domestic law may be found in Yöyler v. Turkey (no. 26973/95, §§ 37-49, 24 July 2003) and Matyar v. Turkey (no. 23423/94, §§ 93-106, 21 February 2002).
VIOLATED_ARTICLES: 13
NON_VIOLATED_ARTICLES: 14
8
